Opinion filed January 10, 2008 











 








 




Opinion filed January 10,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00360-CR
                                                    __________
 
                                         ANGIE ABALOS, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 161st District Court
 
                                                           Ector
County, Texas
 
                                                 Trial
Court Cause No. B-32,996
 

 
                                                                   O
P I N I O N
Angie
Abalos was convicted of possession of a controlled substance and sentenced to
confinement for seven years.  The trial court imposed the sentence in open
court on October 19, 2007.  Appellant filed the notice of appeal on December 6,
2007, forty-eight days after the date the sentence was imposed.  A motion for
new trial was not filed.  The docketing statement reflects that appellant was
represented by retained counsel at trial.




When
the docketing statement was filed in this court, the clerk of this court wrote
the parties advising them that it appeared the notice of appeal was not timely
and requesting a response from appellant showing grounds for continuing the
appeal.  Appellant=s
court-appointed counsel has filed a response.  Counsel acknowledges that the
December 6 notice of appeal was not timely and notes that counsel was not
appointed until November 30, 2007, after the due date for filing the notice of
appeal.  Counsel also states that appellant filed a pro se request for
appointment of counsel on November 18, 2007.  However, the request makes no
mention of a desire to appeal the conviction, to file a motion for new trial,
to request the preparation of the clerk=s
record and reporter=s
record, or to challenge in any way the proceedings in the trial court.  We note
that filing a request for a blanket appointment of counsel does not by itself
perfect an appeal.  Tex. R. App. P. 25.2(c).
Absent a timely notice of appeal or
compliance with Tex. R. App. P.
26.3, this court lacks jurisdiction to entertain an appeal.  Slaton v. State,
981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d
519 (Tex. Crim. App. 1996); Rodarte
v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State,
744 S.W.2d 96 (Tex. Crim. App. 1988).  We note that through no fault of
court-appointed counsel an appeal was not timely perfected.  Appellant may be
able to secure an out-of- time appeal by filing a postconviction writ pursuant
to Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2007).
The
appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
January 10, 2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.